                            IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                     WESTERN DIVISION
                                    CASE NO. 5:20-CV-l 7-M




Hezekiah Purvis, et al.,                     )
                              Plaintiffs,    )
                                             )
          V.                                 )                    ORDER
                                             )
Newerez, LLC, et al.,                        )
                              Defendants.    )
                                             )



        The court has been informed that the parties have reached a settlement in this matter. See

 Notice [DE-12]. Accordingly, this action hereby is DISMISSED without prejudice to either party to

 move to reopen should settlement not be consummated on or before March 4, 2020. Unless the case

 is reopened, Plaintiff is DIRECTED to file their Notice of Voluntary Dismissal pursuant to Rule 41

 of the Federal Rules of Civil Procedure on or before-March 4, 2020.

         SO ORDERED this the 3rd day of February, 2020.




                                                         RI HARD E. MYERS II
                                                         UNITED STATES DISTRICT JUDGE
